 506DECISIONS OF NATIONAL LABOR RELATIONS BOARDDirector is instructed to issue the appropriate certification or certifica-tions as directed by the outcome of the elections.'[Text of Direction of Elections omitted from publication.]eMember Fanning agrees with the majority's finding that a unit of all lithographicproduction employees,is appropriate for, purposes of collective bargaining.However, hedoes not agree with the majority's decision to certify such a unit only if the Petitionerachievesmajorities in both the camera department and offset pressmen voting groups.In accordance with views he has expressed in other recent cases, he would pool the votesof the camera department employees and offset pressmen in the eventthey reject theunions which have represented them in the past, for such rejection makes the overallunit appropriate and the Petitioner would be entitled to certification if it obtains amajority of all the votes in that unit.Waikiki Biltmore,Inc.,127 NLRB 82;CookPaint and Varnish Company,127 NLRB 1098;Star Union Products Company,127NLRB 1173.Falarski Sausage CompanyandSausage Makers Local #102,Amalgamated Meat Cutters&ButcherWorkmen of NorthAmerica,AFL-CIO.Case No. 7-CA-502. August 9, 1960DECISION AND ORDEROn April 15, 1960, Trial Examiner Albert P. Wheatley issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the Respondentfiled exceptions to the Intermediate Report and a supporting brief.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in conjunction with this case to a three-member panel [Chairman Leedom and Members Bean and Fanning].The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record inthis case, and hereby adopts the findings," conclusions, and recom-mendations of the Trial Examiner, with the following modifications.We agree with the Trial Examiner that the Respondent's conducttoward Mueller and Urbanski, was discriminatorily motivated becauseof their activities on behalf of the Charging Union, but conclude thatthey were discriminatorily denied reemployment rather than dis-criminatorily terminated.We make this distinction because of theindefinite employment status of both Mueller and Urbanski.Muellerhad been off work from May 12 through July 20, 1959, for an opera-tion,while Urbanski had ceased work on May 20, 1959, because of'In the absence of exceptions we adoptpro formathe Trial Examiner's implied con-clusion that the Respondent did not violate section 8(a) (4) of the Act.128 NLRB No. 71. FALARSKI SAUSAGE COMPANY507pregnancy.The Respondent had no formal leave policy but normallyreemployed such individuals if their job or other work was available 2We conclude that the Respondent deviated from its normal policywhen it refused to consider Mueller and Urbanski for reemploymentand, for the reasons relied on by the Trial Examiner, that such re-fusal was discriminatorily motivated.With respect to Mueller, wefind that she was discriminatorily denied reemployment on July 24,1959, when, after previously being told work would soon be available,she was told without explanation to go on "unemployment."Urban-ski was discriminatorily denied consideration for reemployment onAugust '27, 1959, when she appeared as a union observer at the repre-sentation election held on the premises of the Respondent, her votewas challenged by the Respondent, and she was informed that shewould not be reemployed.THE REMEDYWe have found that Mueller and Urbanski were discriminatedagainst by being denied consideration for reemployment, but it is notwholly clear from the record when, following the discriminationagainst them, jobs became available for which they were qualified.Moreover, because of her pregnancy, Urbanski did not become avail-able for employment until about the middle of October 1959. Inthese circumstances we shall order the Respondent to offer Muellerimmediate employment if her former or substantially equivalent posi-tion 9 became available at any time after July 24, 1959, and to offerUrbanski immediate employment if such a position became availableat any time after she became available for employment. If such aposition did become available, Mueller or Urbanski, or both, as thecase may be, shall be entitled to backpay, computed in accord with theBoard's customary formula,4 from the date such position became avail-able to the date of Respondent's offer of employment. In the eventsuch employment has not become available, Mueller or Urbanski, orboth, as the case may be, are to be placed on a preferential hiring listand to be employed as work for which they are qualified becomesavailable, before other persons are hired for such work.The datessuch jobs became available, the date Urbanski became available foremployment, and the amounts of backpay are to be determined in com-pliance proceedings.As discrimination against employees goes to the very heart of theAct and reflects a purpose, by unlawful means, likely to be executedin the future to thwart freedom of choice by employees as to union2It appears that if their former jobs had been filled,itwas Respondent's policy toconsider such former employees for employment in other available jobs.3 In Mueller's case, the record discloses that she was an employee of some 14 years'standing with skills in several job categories and had been utilized in various placesthroughout the plant,including the packing room, when the workload so warranted.&F. W. Woolworth Company,90 NLRB 289. 508DECISIONS OF NATIONAL LABOR RELATIONS BOARDrepresentation,-' we shall, in order that the preventive purpose of ourOrder may be coextensive with the threat of future violations, orderthat the Respondent cease from in any manner infringing upon therights of employees as guaranteed in Section 7 of the Act.ORDERUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Falarski SausageCompany, Grand Rapids, Michigan, its officers, agents, successors, andassigns, shall:1.Cease and desist from :(a)Discouraging membership in Sausage Makers Local #102,Amalgamated Meat Cutters & Butcher Workmen of North America,AFL-CIO, or any other labor organization, by discriminating in re-gard to its employees' hire or tenure of employment or any term orcondition of employment.(b) In any other manner interfering with, restraining, or coercingemployees in the exercise of their rights to self-organization, to formlabor organizations, to join or assist Sausage Makers Local #102,Amalgamated Meat Cutters & Butcher Workmen of North America,AFL-CIO, or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage in otherconcerted activities for the purpose of collective bargaining or othermutual aid or protection, or refrain from any or all such activitiesexcept to the extent that such rights may be affected by an agreementrequiring membership in a labor organization as a condition of em-ployment, as authorized in Section 8(a) (3) of the Act, as modifiedby the Labor-Management Reporting and Disclosure Act of 1959.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer Elsie Mueller and Lois Urbanski immediate employmentin their former or substantially equivalent positions if such positionsbecame available and make them whole for any loss of pay they mayhave suffered as a result of the discrimination against them, or, ifsuch positions have not become available, place them on a preferentialhiring list, and employ them as work for which they are qualified be-comes available before other persons are hired for such work, all inthe manner and to the extent set forth in the section of this Decisionand Order entitled "The Remedy."(b)Preserve and, upon request, make available to the Board or itsagents, for examination and copying, all payroll records, social security5N.L.R.B. v. Entwistle Mfg. Co.,120 F. 2d 532, 536 (C.A. 4). FALARSKI SAUSAGE COMPANY509payment records, timecards, personnel records andreports, and allother records necessary to determine the amounts of backpay due andthe rights to employment under the terms of this Order.(c)Post at its place of business in the vicinity of Grand Rapids,Michigan, copies of the notice attached hereto marked "AppendixA."'Copies of such notice, to be supplied by the National LaborRelations Board's Regional Director for the Seventh Region, shall,upon being duly signed by a representative of Respondent, be postedupon receipt thereof and maintained for a period of 60 consecutivedays thereafter, in conspicuous places, including all places wherenotices to employees are customarily posted.Reasonable steps shallbe taken to insure that such notices are not altered, defaced, or coveredby other material.(d)Notify the Regional Director for the Seventh Region, in writ-ing, within 10 days from the date of this Order, what steps Respon-dent has taken to comply therewith.IT Is HEREBYFu1THEE OR.DEIEDthat the complaint,insofar as itallegesthat Respondent violated Section8 (a) (4) of theAct, be, andit herebyis, dismissed.OIn the event that this Order Is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order."APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the Labor Manage-ment Relations Act, we hereby notify our employees that :WE WILL NOT discourage membership in Sausage Makers Local#102, Amalgamated Meat Cutters & Butcher Workmen of NorthAmerica, AFL-CIO, or any other labor organization, by dis-criminating in regard to hire or tenure of employment or any termor condition of employment.WE WILL NOT in any other manner interfere with, restrain, orcoerce employees in the exercise of their rights to self-organiza-tion, to form labor organizations, to join or assist Sausage MakersLocal #102, Amalgamated Meat Cutters & Butcher Workmen ofNorth America, AFL-CIO, or any other labor organization, tobargain collectively through representatives of their own choos-ing, and to engage in concerted activities for the purpose of col-lective bargaining or other mutual aid or protection, or refrainfrom any or all such activities, except to the extent such rightmay be affected by an agreement requiring membership in a labor 510DECISIONS OF NATIONAL LABOR RELATIONS BOARDorganization as a condition of employment, as authorized in Sec-tion 8(a) (3) of the Act, as modified by the Labor-ManagementReporting and Disclosure Act of 1959.WE WILL offer to Elsie Mueller and Lois Urbanski immediateemployment in their former or substantially equivalent positions,if such positions have become available; otherwise we will placethem on a preferential hiring list.WE WILL make whole Elsie Mueller and Lois Urbanski for anyloss of pay they may have suffered by reason of the discrimi-nation against them.All our employees are free to become, remain, or refrain from be-coming or remaining members of the above-named Union, or any otherlabor organization, except to the extent that this right may be affectedby an agreement in conformity with Section 8(a) (3) of the Act, asmodified by the Labor-Management Reporting and Disclosure Actof 1959.FALARSKI SAUSAGE COMPANY,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must notbe altered, defaced, or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDATIONSSTATEMENT OF THE CASEThis proceeding,with all parties represented,was heard before the duly designatedTrial Examiner in Grand Rapids, Michigan,on February 8, 1960. The issues litigatedwere whether Elsie Mueller was discharged, laid off, and/or terminated by FalarskiSausage Company (Respondent herein)in violation of Section 8(a)(1) and (3)of the National Labor Relations Act, as amended(herein called the Act), andwhether Lois Urbanski was discharged,laid off,and/or terminated by Respondentin violation of Section 8(a)(1), (3),and (4)of the Act.After the hearing theGeneral Counsel and the Respondent filed briefs which the Trial Examiner hasconsidered.Upon the entire record, and from his observation of the witnesses,theTrialExaminer makes the following:FINDINGSAND CONCLUSIONS1.THE BUSINESS OF RESPONDENTRespondent maintains its principal office and place of business in Grand Rapids,Michigan,whereit engages in the manufacture and sale of meat products.Duringthe calendaryear 1959,Respondent received from points and places outside ofMichigan materials valued in excess of $50,000.Respondent is engaged in com-merce within the meaning of Section2(6) and (7) of the Act.'H. THE LABOR ORGANIZATION INVOLVEDSausage Makers Local#102,Amalgamated Meat Cutters&ButcherWorkmenofNorth America,AFL-CIO (herein called the Butchers Union),isa labororganization within the meaning of Section 2(5) of the Act. FALARSKI SAUSAGE COMPANY511III.THEALLEGED UNFAIR LABOR PRACTICESA. IssuesElsieMueller was off duty from May 12 until July 24, 1959, for an operation.When she attempted to go back to work she was told that her services were no longerneeded.Respondent contends that this was the third successive year in whichMueller had been off duty during the busy season, that during the last such absenceRespondent installed a machine which took over 60 percent of the job Mueller pre-viously performed, and that Mueller was not taken back because her services wereno longer needed and there was no place for her. The General Counsel contendsthat Respondent refused to take Mueller back because she identified herself with theButchers Union's organizing efforts.Lois Urbanski was married on October 12, 1957, to another employee of Re-spondent and continued to work for Respondent until May 20, 1959, when shestopped work because of her pregnancy.At an election conducted among certainemployees of Respondent on August 27, 1959,i Urbanski was informed that shewas no longer employed by Respondent.Respondent contends that it has a policyof not permitting husband and wife to b eemployed at the same time, that Urbanskiwas employed contrary to this policy until such time as an opportunity presenteditself to dispense with her services gracefully, and that such an opportunity waspresented by the election during the time Urbanski was off duty due to pregnancy.Respondent also contends that "there was no job" for Urbanski when she was readyto return to work.However, this appears to be an "afterthought" toward whichRespondent now reaches to evade the legal import of its action. It was not advancedat the time Urbanski was told she was no longer employed by Respondent and theevidence adduced is insufficient to support any such contention.The GeneralCounsel disputes Respondent's contention that Urbanski's services were terminated infurtherance of a policy of not permitting husband and wife to be employed at thesame time and asserts that Urbanski was terminated because she was active in sup-porting the Butchers Union's organizing drive and because she appeared as a witnessfor the Butchers Union in the representation hearing culminating in the electionheretofore mentioned (see Case No. 7-RC-4073, unpublished).B. The facts 2During the early part of August 1958, Doris Buist, a supervisor within the meaningof the Act,3 approached a group of packing room workers and told them "theButchers Union had approached Falarski" and she was going to take a vote to seehow many wanted a union. Buist then conducted an election in which the employeesvoted nine to five in favor of a union. Buist then informed the employees that thefive votes against unionization "could make it rough for" the Butchers Union andsuggested an independent union to keep out the Butchers Union with "their highdues."A few days later Milo Flyfield, an individual not employed by Respondentwho engaged in organizing efforts on behalf of an unaffiliated union, came intoRespondent's plant and with the aid of Buist obtained signatures from employeessignifying their interest in forming an independent (unaffiliated) union.Shortlythereafter Falarski's Consolidated Employees Union came into existence and wasaccorded recognition and a contract by Respondent.On or about September 23, 1958, an election was conducted 4 under the auspicesof the Michigan Mediation Board in which the employees of Respondent werei See Case No. 7-RC-4073 (unpublished)2The charge in this matter was filed on September 1, 1959.Accordingly, the 10(b)date governing in this case is March 1, 1959However, evidence of conduct whichoccurred prior to the statutory 6-month period was received at the hearing in this matter,and is included in this summary of the facts as background to evaluate Respondent'sconduct within the 6-month period (seeMt. Clemens Metal Products Company,126NLRB 1297).8 There is a dispute herein as to whether Buist is a supervisor but the evidence ad-duced clearly reveals that she is and the Trial Examiner so finds.Buist is supervisorover the packing room employees and as such instructs and responsibly directs a staff of10 or more employees. She also handles grievances on behalf of management. Shereceives a distinguishing higher rate of pay.4 The record also reflects November 23, 1958, as the date of this election but in thelight of probability (November 23, 1958, was a Sunday) and on the entire record hereinthe Trial Examiner finds the correct date to be September 23. 512DECISIONS OF NATIONAL LABOR RELATIONS BOARDgiven a choice of the Butchers Union, the recently formed independent union, orno union.The day preceding this election, Leo Falarski 5 instructed Elsie Muellerto vote for the recently formed independent union and told her that in the eventthe Butchers Union won the election he would "close the damn place up. I cannotgo along with them."During the morning of September 23, 1958, and prior tothe election, Leo Falarski criticized Lois Urbanski for her activity on behalf ofthe Butchers Union and "all this union trouble."Near the time set for the closingof the polls on September 23, 1958, a heated discussion ensued between the'Falarskibrothers on one side and Louis Daniels (International representative for theAmalgamated Meat Cutters & Butcher Workmen of North America, AFL-CIO)on the other side as to whether the polls should be kept open beyond the estab-lished closing time.This discussion ended when one of the Falarski brothersdirected a filthy remark at Daniels and threatened him with physical harm andDaniels left the premises rather than engage in scuffling.While on vacation during 1958, Lois Urbanski was elected steward for the re-cently formed independent union.On or about November 17, 1958, Urbanskiattempted to process a grievance and was told by Respondent's plant foreman,in vulgar language, that if she did not stop her aggressiveness on behalf of theindependent union she "would be out in the street looking for another job."Under similar circumstances in December 1958, Urbanski was again criticized forprocessing a grievance, was given a written "warning" not to create "trouble amongemployees without due cause," and was told by Leo Falarski that the Falarskibrothers wished she would "find a job some place else."At a meeting of the independent union held on February 28, 1959, the mem-bers present voted to disband the independent union and to affiliate with theButchers Union.About 3 weeks later 6 a committee composed of Elsie Mueller,Lois Urbanski, and Lois Urbanski's husband (Eugene Urbanski) sought recogni-tion (from the three Falarski brothers) as the bargaining agent on behalf of theButchers Union.At this meeting Jerome Falarski expressed surprise and disap-pointment at the presence of Mueller 7 and Leo Falarski told the committee thatRespondent would close "the damn place up" before it would deal with theButchers Union or Daniels, the Butchers Union representative 8On May 13, 1959, a surgical operation was performed upon Elsie Mueller. Shehad obtained a leave of absence from Respondent for this purpose.On or aboutJune 15, 1959, Mueller called upon Jerome Falarski and told him she would notbe able to come back to work for another month. Jerome Falarski told her"don't worry.We are not busy. Take it easy and don't worry." On or aboutJuly 16, 1959, Elsie Mueller told Jerome Falarski she was released from thedoctor and was able to come back to work on Monday, July 20, 1959. Falarskiresponded "everything is ready and we are waiting for you Monday."The nextday (July 17, 1959) Jerome Falarski told Mueller that he had talked the matter"over with the boys [Leo and John Falarski] and we decided you better lay lowfor one week" because "work was slack."Mueller responded, "Okay, Jerome, Iwill see you the week after [next]." Between July 17 and 24, 1959, Mueller com-plained to John Falarski about the delay in returning her to work and was toldby John Falarski that Respondent "was not too busy right now" but the work was"picking" up and that she would be back to work soon. On Friday July 24, 1959,Sandra Erickson, Respondent's office girl, telephoned Elsie Mueller and told herJerome Falarski had left a message that she (Mueller) should "apply for unem-ployment."When Mueller began to protest this action, Erickson "hung up."rFor the most part Respondent's business is a family enterprise conducted by threebrothers-Leo, John, and Jerome Falarski.The principal officers in the corporation arepresident,vice president, and treasurer, and these brothers take turns filling thesepositions serving therein for 2 years each term.6After the 10(b) date governing in this matter.7 Prior to this date (during the latter part of 1958), Mueller and John Falarski (theFalarskis and the Muellers had been close friends for many years) discussed recognitionat Respondent's place of business and at that time Mueller stated that she "wanted nopart of any labor union" The attitude toward Mueller became less cordial after Re-spondent became aware of her activity on behalf of the Butchers Union.8Respondent contends that its reason for not wanting to deal with Daniels was becauseof antipathy or resentment against him for personal conduct and not because of anti-union bias.The evidence adduced does not warrant such a finding. To the contrary,the evidence adduced reveals that Respondent resented Daniels because of his activity onbehalf of the Butchers Union. FALARSKI SAUSAGE COMPANY513The next contact between Mueller and Respondent's officials occurred on the dayof the National Labor Relations Board election (August 27, 1959).InMay 1959, Lois Urbanski was in an advanced state of pregnancy.A week ortwo before May 20, 1959, Urbanski asked Leo Falarski how long after having thebaby she would have to wait before coming back to work and Leo Falarski toldher he could not give her a definite answer, it depended upon the individual, andthat some people needed more time than others.On May 20, 1959, the date thatUrbanski last worked for Respondent, Urbanski conferred with Foreman SteveKraut and told him "I will let you know a week before I am coming back, soyou can make arrangements" and Kraut said "all right."Respondent did not havea policy or custom of guaranteeing employment to pregnant employees after child-birth but did have a policy or custom of according them employment after suchevent if work was available when they sought to return.On June 8, 1959, the National Labor Relations Board held a hearing whichresulted in a Decision and Direction of Election in Case No. 7-RC-4073.Urbanskitestified for the Butchers Union in this hearing.Pursuant to the aforementioned Decision and Direction of Election in Case No.7-RC-4073, an election was conducted among employees of Respondent on August27, 1959, at which Urbanski appeared as an observer for the Butchers Union.Atthis election Respondent challenged the votes of Elsie Mueller and Lois Urbanskion the grounds that they were no longer employees of Respondent.When Elsie Mueller appeared at the polling place her vote was challenged by theobserver for Respondent.Mueller went to Leo Falarski immediately and asked foran explanation, complaining that she was only temporarily laid off due to lack ofwork.Leo Falarski told her that that was only "part of it" and that Respondentresented her being "off the last 3 years in August when we needed you the most"and informed her that she was permanently laid off.Mueller protested, pointing outthat her absences had been with Respondent's permission and no dissatisfaction hadbeen expressed previously, but her protest went unheeded. In 1957, Mueller wasgranted a leave of absence from August 7 to September 27, during which time amajor surgical operation was performed upon her. In 1958, she was granted a leaveof absence from July 7 to September 6 to visit her native country-Germany.Asnoted above, in May 1959 she was granted a leave of absence to have another surgicaloperation.Leo Falarski's comments at the time of the election was the first indica-tion that Mueller received that Respondent resented her absences and that she waslaid off permanently.While Mueller was on leave of absence during 1959, Respondent installed a ma-chine which resulted in elimination of about 25 percent of the duties which Muellerpreviously performed.9 However, the installation of this machine and the resultingsavings, which were significant, were not mentioned to Mueller either when she at-tempted to return to work after her operation or at the time she was informed shewas no longer an employee of Respondent.When Lois Urbanski discovered that her name was not on the eligibility list ofvoters she asked Leo Falarski why and was told that she was no longer an employeeof Respondent.Urbanski responded that that was the first time she had heard shewas no longer an employee and asked for an explanation. Leo Falarski then toldher that in accordance with Respondent's policy of not permitting husband and wifeto be employed at the same time, she was no longer an employee of Respondent.Urbanski protested that she had never heard of such a policy and Leo Falarskianswered, "I can't help it; you heard it now."Urbanski's child was born September 5, 1959. She did not thereafter seek towork for Respondent since she believed such efforts would have been futile.At the hearing in this matter considerable evidence was received bearing uponthe issue of whether Respondent has a policy of not permitting husband and wifeto be employed at the same time. The evidence tending to establish such a policyis general in nature and not very convincing.There is no written matter on this sub-ject and there was never an announcement of such a policy.ConclusionsAs noted above, the installation of the machine was not advanced to Mueller as areason for her termination and her absences were with Respondent's permissionand were without objection until it was important to Respondent to rid itself of aIThere is a dispute herein as to whether 25 percent or 60 percent of Mueller's dutieswere eliminated.In the light of the entire record, and from observations of witnesses,the Trial Examiner credits Mueller and finds it was 25 percent. 514DECISIONS OF NATIONAL LABOR RELATIONS BOARDknown union adherent. Furthermore, it is not clear from the record herein whetherMueller's absences were during busy or slack periods and in either situation herabsences were excused and even encouraged. In this light and in the light of Re-spondent's antiunion and anti-Butchers Union attitude, the Trial Examiner is notconvinced that Mueller was terminated for the reasons asserted by Respondent.Tothe contrary, the Trial Examiner believes, finds, and concludes that these are merepretexts to conceal Respondent's true motive.From the aforementioned facts it isapparent that Respondent resented any union aggressiveness and resented activityon behalf of the Butchers Union.Furthermore, Respondent signified its disap-proval of Mueller's membership on the Butchers Union's committee and im-mediately upon becoming aware of this activity changed its attitude toward Muelleralthough it did not take action to sever her employment until it became important toreduce the Butchers Union's likelihood of becoming the bargaining agent.Whenthat likelihood became imminent, Mueller's employment (and the employment ofanother member of the Butchers Union's three-member committee) was terminatedfor reasons which do not withstand analysis. In the light of the foregoing, an in-ference is warranted, and is now made, that Respondent capitalized upon the op-portunity afforded by Mueller's leave of absence and the National Labor RelationsBoard election to rid itself of an active member of the Butchers Union and therebyreduced the likelihood of the Butchers Union becoming the bargaining agent for itsemployees.A similar situation prevails with respect to Urbanski.The Trial Examiner is not persuaded that Respondent has a policy of not per-mitting husband and wife to be employed at the same time but, assuming such apolicy, the Trial Examinerisnotconvinced that the termination of Urbanski wasbased upon such a policy.The fact that Urbanski and her husband were employedfor almost 2 years after their marriage, during which time they took joint vacationswithout mention being made of such policy negates Respondent's contention that itwas awaiting an opportune time to effectuate such a policy.The fact that such apolicy was not mentioned to Urbanski until after she became active an behalf ofthe Butchers Union, in the light of Respondent's antiunion and anti-Butchers Unionattitude (outlined above), infers that Respondent's reliance upon any such policyisa pretext to conceal the real motive-the termination of a Butchers Unionprotagonist.In summary, the Trial Examiner believes, finds, and concludes that the evidenceestablishes that these terminations were for the purpose of undermining the Unionand stemmingthe tide ofits organizational campaignand thatthe reasons assignedfor these terminations were pretexts to conceal this purpose.Ultimate Findings and ConclusionsIn summary, the Trial Examiner finds and concludes:1.The evidence adduced in this proceeding satisfies the Board's requirements forthe assertion of jurisdiction herein.2.Sausage Makers Local #102, Amalgamated Meat Cutters & Butcher Work-men of North America, AFL-CIO, is a labor organization within the meaning ofthe Act.3.The evidence adduced establishes that Respondent, by discriminating in regardto tenure and conditions of employment and discouraging membership in a labororganization, has engaged in and is engaging in unfair labor practices within themeaning of Section 8 (a) (1) and (3) of the Act.4.The aforesaid activities are unfair labor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]IndustrialRayon CorporationandDistrict 50,UnitedMineWorkers of America.Case No. 5-CA-1686. August 9, 1960DECISION AND ORDERUpon charges duly filed on April 4, 1960, and amended on April 12,1960, by District 50, UnitedMineWorkers of America, herein called128 NLRB No. 67.